Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 1 of 46            FILED
                                                                   2021 Jul-27 PM 01:08
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                  EXHIBIT A


                                                                                  o




                                                                                  o




                                                                                  o




                                                                                  o




                                                                                  o
                                            DOCUMENT 1
                   Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 2 of 46
                                                                        ELECTRONICALLY FILED
                                                                                                              6/23/2021 3:25 PM
                                                                                                            20-CV-2021-900142.00
State of Alabama                                                                            Ca:             CIRCUIT COURT OF
                                                    COVER SHEET                                         COLBERT COUNTY, ALABAMA
Unified Judicial System
                                          CIRCUIT COURT - CIVIL CASE                        2C             MARK R. EADY, CLERK              ft


                                          (Not For Domestic Relations Cases)                Date ot t-ning:            Judge uoae:
Form ARCiv-93      Rev. 9/18
                                                                                            06/23/2021


                                                 GENERAL INFORMATION

                                  IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                     TYRUS A KELLY ET AL v. PHYLLIS KNIGHT ET AL

First Plaintiff:       Business        0 Individual            First Defendant: Business                       individual
                       Government      I Other                                         Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)

     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
                                                                      Enforcement of Agency Subpoena/Petition to Preserve
     TONG - Negligence: General
     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
                                                             COND - Condemnation/Eminent Domain/Right-of-Way
     TOWA - Wantonness
                                                             CTMP - Contempt of Court                                                       o
     TOPL     - Product Liability/AEMLD
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure

     TOLM - Malpractice-Legal                                TOCN - Conversion

     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                      Injunction Election Contest/Quiet Title/Sale For Division
 0 TBFM - Fraud/Bad Faith/Misrepresentation
                                                             CVUD - Eviction Appeal/Unlawful Detainer
     TOXX - Other:
                                                        O FORJ      - Foreign Judgment
                                                             FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                             MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition                   o


 O TOPE - Personal Property                                  PFAB - Protection From Abuse
     TORE - Real Properly
                                                             EPFA - Elder Protection From Abuse

OTHER CIVIL FILINGS                                          QTLB - Quiet Title Land Bank
     ABAN - Abandoned Automobile                             FELA   - Railroad/Seaman (FELA)

 O ACCT - Account & Nonmortgage                              RPRO - Real Property

     APAA - Administrative Agency Appeal                     WTEG - Will/Trust/Estate/Guardianship/Conservatorship

     ADPA - Administrative Procedure Act                     COMP - Workers' Compensation

     ANPS - Adults in Need of Protective Service             CVXX - Miscellaneous Circuit Civil Case                                        o




ORIGIN:      F 0 INITIAL FILING                          A      APPEAL FROM                               O      OTHER
                                                                DISTRICT COURT

             R [J REMANDED                               T [ ] TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                0YES EJNO              jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)



RELIEF REQUESTED:                     0 MONETARY AWARD REQUESTED                   NO MONETARY AWARD REQUESTED                              o




ATTORNEY CODE:

        HAY054                                   6/23/2021 3:25:36 PM                             /s/ MITCHELL DEWAYNE HAYS
                                             Date                                            Signature of Attorney/Party filing this form



MEDIATION REQUESTED:                             YES0NO        UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                     YES H NO
                                                                                                                                            o
     Case 3:21-cv-01033-MHH Document 1-12 Filed 07/27/21 Page 3 of 46
                              DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                                6/23/2021 3:25 PM
                                                                              20-CV-2021-900142.00
                                                                              CIRCUIT COURT OF
                                                                          COLBERT COUNTY, ALABAMA
                                                                             MARK R. EADY, CLERK
          IN THE CIRCUIT COURT OF COLBERT COUNTY, alaoawv


                                                       (
TYRUS A. KELLY,                                        (
Individually and as                                    (
Personal Representative of the                         (
Estate of Shaleh Kelly, deceased.                      (
        PLAINTIFFS.                                    (
                                                       (
V.                                                           CV 21 -
                                                       (
                                                       (
PHYLLIS KNIGHT,                                        (
KEITH KNIGHT, and                                      (
METROPOLITAN LIFE INSURANCE CO.                        (
        DEFENDANTS.
                                                       (




                                      COMPLAINT


         COMES NOW the Plaintiffs through this complaint and respectfully requests that

this Honorable Court hear this cause and grant relief as may be proper and as grounds

therefore avers unto the Court the following:

         1.     The Plaintiffs, Tyrus A. Kelly, is an individual over the age of nineteen
                                                                                                     o




years, and the Personal Representative of the Estate of Shaleh Kelly, who owns property

in Colbert County, Alabama at the time of the incident made the basis of this action.

         2.     The Defendant, Phyllis Knight, is an individual over the age of nineteen

years who at the time of the incident made the basis of this action changed the beneficiary
                                                                                                     o




of a life insurance policy belonging to Shaleh Kelly, which Shaleh Kelly was also the

owner of the said policy, so that she and her husband would be the beneficiaries.

         3.     The Defendant, Keith Knight, is an individual over the age of




                                         Page 1 of 8
  Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 4 of 46
                           DOCUMENT 2




nineteen years who at the time of the incident made the basis of this action changed the      €S




beneficiary of a life insurance policy belonging to Shaleh Kelly, which Shaleh Kelly was


also the owner of the said policy, so that he and his wife would be the beneficiaries.


       4.       The Defendant, Metropolitan Life Insurance Company, is a company


doing business in the state of Alabama who at the time of the incident made basis of this


action held life insurance policy(s) insuring the life of Shaleh Kelly, which Shaleh Kelly


was also the owner of the said policy and did not perform its duty to the said


insured/owner by ensuring any changes were made by the insured/owner. Said life

insurance policy (s) were current and paid to the time of Shaleh Kelly’s death.
                                                                                              o




       5.       The Plaintiffs allege Shaleh Kelly passed away on January 31, 2018.


       6.       The Plaintiffs aver that the Defendants, Phyllis Knight and Keith Knight,

changed the beneficiary to the said life insurance policy(s) belonging to Shaleh Kelly

without his knowledge or consent. That prior to the said change, the Plaintiff, Tyrus A.
                                                                                              o




Kelly, believes he was named the beneficiary.

       7.       The Plaintiffs allege that the Defendants, Phyllis Knight and Keith Knight,

possibly changed the said life insurance policy(s) online by making an account for Shaleh

Kelly and going through the online steps to change the beneficiary all without the
                                                                                              o


knowledge or consent of the said Shaleh Kelly. The Plaintiff learned of the change after

the death of Shaleh Kelly and upon his attaining Letters of Administration to the Estate of

Shaleh Kelly.


       8.       The Plaintiffs aver that the Defendants, Phyllis Knight and Keith Knight,

                                                                                              o

through misrepresentation, fraud, and unjust enrichment, changed the beneficiary to the

said life insurance policy(s) of Shaleh Kelly to which they had no right to change.




                                        Page 2 of 8
                                                                                              o
  Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 5 of 46
                           DOCUMENT 2
                                                                                               o




       9.      The Plaintiffs allege that the Defendant, Metropolitan Life Insurance


Company, through negligence allowed the beneficiary to the said life insurance policy(s)


of Shaleh Kelly to be improperly changed due to their neglect in not ensuring the


person(s) making the changes was the insured/owner, Shaleh Kelly.


        10.    Further, the Plaintiffs aver that the Defendants must answer for any loss


due to changing of the said beneficiary to the life insurance policy(s) and cannot escape


liability when the Defendants, Phyllis Knight and Keith Knight intentionally,


maliciously, fraudulently and with misrepresentation unjustly enriched themselves

through the change of the said beneficiary. The Defendant, Metropolitan Life Insurance


Company cannot escape liability when it allowed the said change to the beneficiary

without preforming its duty to the owner/insured to ensure any changes made to the

policy was in fact done by the said owner/insured. The Plaintiffs aver that, after the death

of Shaleh Kelly and him being appointed as Personal Representative of the Estate of

Shaleh Kelly, he learned of the beneficiary had been changed the Defendants, Phyllis

Knight and Keith Knight.
                                                                                               o




       WHEREFORE the aforementioned described premises and averments


considered, Plaintiffs pray judgment against the Defendants, separately and severally, in

such sum as the jury shall determine that the Plaintiffs are entitled to recover in both

compensatory and punitive damages, together with interest and costs:




                                       COUNT ONE
                                      (Fraud/Deceit)


       11.     The Plaintiffs incorporate herein by reference the allegations set forth in

paragraphs 1 through 10 above.                                                                 o




                                         Page 3 of 8
  Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 6 of 46
                           DOCUMENT 2




                                                                                              o




         12.   The Plaintiffs aver that the Defendants have, by fraud and deceit,


intentionally changed the beneficiary of a life insurance policy that did not belong to


them. Through the internet or other means, the Defendants changed the beneficiary from


the Plaintiffs to themselves without the knowledge, consent or understanding of the


policy owner. The Defendants knew of their misconduct and intentionally defrauded the


Plaintiffs. The Defendant misrepresented facts and concealed facts in order to change the


said beneficiary. The Defendants received the pay-out from the life insurance policy


upon the death of the Plaintiffs father, Shaleh Kelly. The Plaintiffs aver that the fraud
                                                                                              o




and deceit was malicious, oppressive, or gross, and made with knowledge of its falseness


and committed with the intent to deprive the plaintiffs of property or legal rights or


otherwise caused injury.


        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request
                                                                                              o


that the Defendants pay damages, direct and indirect costs, court costs, and attorney fees.


Further, the Plaintiffs request that punitive damages be awarded for the intentional and


wanton acts of the Defendants so as to punish the Defendants for the harm to these


Plaintiffs.

                                                                                              o




                                      COUNT TWO
                                   (Misrepresentation)


        13.    The Plaintiffs incorporate herein as reference the allegations set forth in


paragraphs 1 through 12, above.


        14.    The Plaintiffs aver that the Defendants, Phyllis Knight and Keith Knight,      o




through deceit and misrepresentation changed the beneficiary of a life insurance policy

that did not belong to them. The Plaintiffs further aver that the Defendants knew they




                                        Page 4 of 8
                                                                                                a


 Case 3:21-cv-01033-MHH Document 1-12 Filed 07/27/21 Page 7 of 46
                          DOCUMENT




were not the beneficiaries named in the life insurance policy of Shaleh Kelly. The


Plaintiffs aver that this willful misrepresentation caused the Plaintiffs injury.
                                                                                                o




        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request


that the Defendants, Phyllis Knight and Keith Knight, pay damages, direct and indirect


costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive damages


be awarded for the intentional and wanton acts of the Defendants so as to punish the

Defendants for the harm to these Plaintiffs.


                                      COUNT THREE
                                    (Breach of Contract)


        15.     The Plaintiffs incorporate herein as reference the allegations set forth in


paragraphs 1 through 14, above.                                                                 o




        16.     The Plaintiffs aver that the defendant, Metropolitan Life Insurance


Company, had a duty to distribute to the beneficiary expressly named by the owner of the

po icy. The Plaintiffs allege the said defendant did not distribute to the beneficiary


expressly named by the owner of the policy, thereby breaching the contract with the

owner of the policy.

       WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request

that the Defendant, Metropolitan Life Insurance Company, pay damages, direct and

incirect costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive
                                                                                                o




damages be awarded for the intentional brach of contract so as to punish the Defendant

for the harm to these Plaintiffs.

                                      COUNT FOUR
                                     (Mental Anguish)




                                         Page 5 of 8




                                                                                                ©
                           DOCUMENT 2
  Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 8 of 46


                                                                                               &




        17.     The Plaintiff incorporates herein as reference the allegations set forth in


paragraphs 1 through 16, above.


        18.    The Plaintiffs aver that due to the Defendants, Phyllis Knight and Keith


Kright, above described fraudulent actions and misconduct, together with fraudulent


suppression and misrepresentation, that the Plaintiffs have suffered and undergone mental


anguish as a proximate result of the intentional conduct of the Defendants.



        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request


that the Defendants, Phyllis Knight and Keith Knight, pay damages, direct and indirect


costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive damages

be awarded for the intentional and wanton acts of the Defendants so as to punish the

Defendants for the harm to these Plaintiffs.



                                       COUNT FIVE
                                        (Negligence)


        19.    The Plaintiffs incorporate herein as reference the allegations set forth in


paiagraphs 1 through 18, above.


       20.      The Plaintiffs aver and allege that the Defendant, Metropolitan Life
                                                                                               o



Insurance Company allowed a beneficiary to be changed on a life insurance policy due to

their negligent conduct. Further, the Defendant allowed its insured to have fraud and

deceit committed against him due to their neglect conduct. The Defendant had a duty to

prctect the life insurance policy of Shaleh Kelly from fraud, deceit, and bad faith, which
                                                                                               o



it did not do. The Plaintiffs aver the Defendant promised to warrant and defend the life

insurance policy of Shaleh Kelly and failed to do so. The Plaintiffs allege that due to the

said negligence, the Plaintiffs have suffered damages.




                                        Page 6 of 8                                            o
 Case 3:21-cv-01033-MHH Document 1-12 Filed 07/27/21 Page 9 of 46
                          DOCUMENT




        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs demand


judgment against the Defendant, Metropolitan Life Insurance Company in an amount               o




sufficient to compensate them for the injuries and damages which they have sustained as


a proximate result of the above-described breaches of contract, including incidental and

consequential damages.


                                       COUNT SIX
                                                                                               Cr


                                   (Unjust Enrichment)


       21.     The Plaintiffs incorporate herein as reference the allegations set forth in


paragraphs 1 through 20, above.

       22.     The Plaintiffs aver the Defendants, Phyllis Knight and Keith Knight, were

un ustly enriched by receiving the disbursement of a life insurance policy through deceit,
                                                                                               ©




misrepresentation and fraud. The Plaintiffs allege that due to the proximate result of the

intmtional unjust enrichment of the Defendants, the Plaintiffs have suffered damages.



       WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request
                                                                                               o



tha t the Defendants, Phyllis Knight and Keith Knight, pay damages, direct and indirect

costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive damages

be awarded for the intentional and wanton acts of the Defendants so as to punish the

Defendants for the harm to these Plaintiffs.
                                                                                               o




                                                      Tyrus A. Kellyj^s^n individual




                                                      -Tpynis A. Kelly, as g^sdnal
                                                      representative of the estate of
                                                                                               o
                                                      Shaleh Kelly




                                        Page 7 of 8



                                                                                               o
Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 10 of 46
                         DOCUMENT 2



                                                                                              o




          Respectfully submitted this ,-2 Q day o:         2021.




                                                     zOTrCHELLb'.SHXYS
                                                        Attorney for the Plaintiffs
OF COUNSEL:


Mitchell D. Hays
P.O. Box 386
Tuscumbia, Alabama 35674
Telephone: (256)383-9444
Fac (256)381-7887
                                      JURY DEMAND


                   PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.




                                                        ^FCOUNSEI?




ST ATE OF ALABAMA
COLBERT COUNTY                                                                                o




          Before me, a Notary Public, in and for said county and state, personally appeared
Tj ms A. Kelly, as an individual and as personal representative of the estate of
Shaleh Kelly, who being known to me, and being by me first duly sworn, does depose
and say that he has knowledge of the facts and matters stated in the foregoing instrument
and that said facts are true and correct to the best of his knowledge, information and
be ief.
                                                                                              o


          Sworn to and subscribed before me on this thee? ’b'lziy o:              2021.


                                                                                       1




                                                        N0TA
                                                        "My co:    lisfcioi   :pires

                                                                                              ©




                                          Page 8 of 8
                 Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 11 of 46


       f/irtl O                              AlaFile E-Notice
      s7 m mi
      /,


            OF
                                                                                20-CV-2021-900142.00



To:    MITCHELL DEWAYNE HAYS
       hayslaw@aol.com



                                                                                                           V




                          NOTICE OF ELECTRONIC FILING

                           IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                               TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL                                 o


                                             20-CV-2021-900142.00


                            The following complaint was FILED on 6/23/2021 3:25:43 PM




                                                                                                           o



           Notice Date:    6/23/2021 3:25:43 PM




                                                                                         MARK R. EADY
                                                                             CIRCUIT COURT CLERK
                                                                        COLBERT COUNTY, ALABAMA
                                                                                        P.O. BOX 740370
                                                                               TUSCUMBIA, AL, 35674


                                                                                           256-386-851 1
                                                                               mark.eady@alacourt.gov




                                                                                                           ©




                                                                                                               i
                Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 12 of 46

                                                                                                       ©




      fl                                  AlaFile E-Notice
                  u
           UFlOWy’
                aa-

           OF
                                                                             20-CV-2021-900142.00



To:   PHYLLIS KNIGHT
      130 BERGEN DR
      FAYETTEVILLE, GA, 30215




                      NOTICE OF ELECTRONIC FILING

                        IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                            TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                          20-CV-2021-900142.00


                         The following complaint was FILED on 6/23/2021 3:25:43 PM
                                                                                                       ©




       Notice Date:     6/23/2021 3:25:43 PM



                                                                                                       o




                                                                                      MARK R. EADY
                                                                          CIRCUIT COURT CLERK
                                                                     COLBERT COUNTY, ALABAMA
                                                                                     P.O. BOX 740370
                                                                            TUSCUMBIA, AL, 35674


                                                                                        256-386-8511
                                                                            mark.eady@alacourt.gov




                                                                                                       o
                 Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 13 of 46

           dBSissBS
             *

      WA                                       AlaFile E-Notice
      £               £
                      L >

      $1         w

                                                                                                             o
           OSiK

            of
                                                                                  20-CV-2021-900142.00



To:       KEITH KNIGHT
          130 BERGEN DR
          FAYETTEVILLE, GA, 30215

                                                                                                             ??




                            NOTICE OF ELECTRONIC FILING

                             IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                                 TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL                                 o




                                               20-CV-2021-900142.00


                              The following complaint was FILED on 6/23/2021 3:25:43 PM




                                                                                                             o




           Notice Date:      6/23/2021 3:25:43 PM




                                                                                           MARK R. EADY
                                                                               CIRCUIT COURT CLERK
                                                                          COLBERT COUNTY, ALABAMA            o



                                                                                          P.O. BOX 740370
                                                                                 TUSCUMBIA, AL, 35674


                                                                                             256-386-851 1
                                                                                 mark.eady@alacourt.gov




                                                                                                             o
                 Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 14 of 46
                                                                                                          o




          Si jNhi is'
                                            AlaFile E-Notice
      ?/
      Sr/
                 •
                 yy V
                     w
      fir
1     *


             jdifc   I
            WaSHEry

            OF
                                                                               20-CV-2021-900142.00



To:       METROPOLITAN LIFE INSURANCE CO
          C/O CT CORPORATION SYSTEM
          2 N. JACKSON ST, STE 605
          MONTGOMERY, AL, 36104




                         NOTICE OF ELECTRONIC FILING

                          IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                              TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                            20-CV-2021-900142.00


                           The following complaint was FILED on 6/23/2021 3:25:43 PM                      o




          Notice Date:    6/23/2021 3:25:43 PM


                                                                                                          o




                                                                                        MARK R. EADY
                                                                            CIRCUIT COURT CLERK
                                                                       COLBERT COUNTY, ALABAMA
                                                                                       P.O. BOX 740370
                                                                              TUSCUMBIA, AL, 35674
                                                                                                          e


                                                                                          256-386-851 1
                                                                              mark.eady@alacourt.gov
              Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 15 of 46

State of Alabama
                                                     SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                      20-CV-2021-900142.00
Form C-34   Rev. 4/2017                                 - CIVIL -
                                IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                      TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL

  NOTICE TO: PHYLLIS KNIGHT, 130 BERGEN DR, FAYETTEVILLE, GA 30215
                                                              (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MITCHELL DEWAYNE HAYS
                                                                                                                                                      -St

                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 386, TUSCUMBIA, AL 35630                                                                                     .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
 0 Service by certified mail of this Summons is initiated upon the written request of TYRUS A KELLY
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  [Name(s)]
                   06/23/2021                                          Is/ MARK R. EADY                               By:
                     (Date)                                              (Signature of Clerk)                                      (Name)


 0 Certified Mail is hereby requested.                          /s/ MITCHELL DEWAYNE HAYS
                                                                 (Plaintiffs/Attorney's Signature)
                                                                                                                                                      o



                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)

     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                         County,
                      (Name of Person Served)                                                   (Name of County)

 Alabama on
                                   (Date)                                                                                                             o



                                                                                                      (Address of Server)

 (Type of Process Server)                       (Server's Signature)



                                                (Server's Printed Name)                               (Phone Number of Server)




                                                                                                                                                      o




                                                                                                                                                      o
              Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 16 of 46
                                                                                                                                                      o




State of Alabama                                                                                     Court Case Number
                                                     SUMMONS
Unified Judicial System
                                                                                                     20-CV-2021-900142.00
Form C-34   Rev. 4/2017                                 - CIVIL -

                                IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                     TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL

  NOTICE TO: keith knight, 1 30 Bergen dr, Fayetteville, ga 30215
                                                              (Name and Address of Defendant)                                                         S'




  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MITCHELL DEWAYNE HAYS
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 386, TUSCUMBIA, AL 35630                                                                                     .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
                                                                                                                                                      ft



  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.

  0 Service by certified mail of this Summons is initiated upon the written request of TYRUS A KELLY
                                                                                                                                                      o
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  [Name(s)]
                   06/23/2021                                          Zs/ MARK R. EADY                               By:
                     (Date)                                              (Signature of Clerk)                                      (Name)


  0 Certified Mail is hereby requested.                         Zs/ MITCHELL DEWAYNE HAYS
                                                                 (Plaintiffs/Attorney's Signature)



                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)                                      o




     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                         County,
                      (Name of Person Served)                                                   (Name of County)


  Alabama on
                                   (Date)

                                                                                                      (Address of Server)


  (Type of Process Server)                      (Server's Signature)
                                                                                                                                                      o




                                                (Server's Printed Name)                               (Phone Number of Server)
              Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 17 of 46

State of Alabama                                                                                      Court Case Number
                                                     SUMMONS
Unified Judicial System
                                                                                                      20-CV-2021-900142.00
Form C-34   Rev. 4/2017                                 - CIVIL -
                                IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA                                                                       ©



                                     TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL

  NOTICE TO: METROPOLITAN LIFE INSURANCE CO, CIO CT CORPORATION SYSTEM 2 N. JACKSON ST, STE 605, MONTGOMERY, AL 36104
                                                              (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MITCHELL DEWAYNE HAYS
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 386, TUSCUMBIA, AL 35630                                                                                     .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                PROCEDURE TO SERVE PROCESS:

     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
  0 Service by certified mail of this Summons is initiated upon the written request of TYRUS A KELLY
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  [Name(s)]
                   06/23/2021                                          Is/ MARK R. EADY                               By:
                     (Date)                                              (Signature of Clerk)                                      (Name)


  [y] Certified Mail is hereby requested.                       Is! MITCHELL DEWAYNE HAYS
                                                                 (Plaintiff's/Attorney's Signature)
                                                                                                                                                      o




                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)

      I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                         County,
                      (Name of Person Served)                                                   (Name of County)


  Alabama on
                                                                                                                                                      ©

                                   (Date)

                                                                                                      (Address of Server)


  (Type of Process Server)                      (Server's Signature)



                                                (Server's Printed Name)                               (Phone Number of Server)




                                                                                                                                                      ©




                                                                                                                                                          I
                                                        nts Filed 07/27/21 Page 18 of 46
                                                 docume1-1
                        Case 3:21-cv-01033-MHH Document


                                                                                                                                                           *




                                                                                                                                                           -u-




                                                                                                         It                wiifck     IBM
                                                            < "i      st   ink       ®
                                if   it   #   iibiii
    I



        Certified L . Fee

                            „                                , .. .                                            JM              I

        $                                                                                                     Mr
                                                                                                                          ..
                                                                                                                       fMM i
                                                                                                                               tt




                                                       x, add fee
        Extra Services & Fees fcftrto                                                                M
                                                                                                        I’M » >5r
                                                                                                              MMW MM ;;

                                                           $
            0 Return Receipt (hardcopy)
                                                                                         w.
                                                                                                    *; M 1

                                                             $                                      Icio               Postmark
                                                                                                                               Here
                                                             $                                ''t   '



                    -
                                                                                                         f-

                                                             $                                J SiSlf I


                                                                                              it II                    ‘SA
                                                            . $                                                        W
            B««Br                                                                                                      mF


—       Postage
                                                                                                                                       »*!»   «rt»«i


un k                                                                                                    Is v              '
                                                                                                         V
                                                                                                         Ifc
                                                                                                                                              IF
                                                                                                                   *


                                                                                                                   B                   iF*"1
                                                        I
                    f
                                                                                              1
        LJ
         Sent               •
                                                                                                                                                       I
                        I
         Street aniApt^oJF
                                              .
                                                       -^No,           .                 7’
                                                                                 f


                                              *^<




                  I ^ ^^ M M u  i
                               iBaHiilE
                                      m BOS
         ISKii^MQ
                                     DOCUMEN
            Case 3:21-cv-01033-MHH Document  T 5 Filed 07/27/21 Page 19 of 46 —
                                            1-1                    —




                                               M Q H H H I H B                                                                                         IK
                                                                                                                                                       B


HffiMNMM
                                                                                                                                                       BA

                                                                                                                                                       IB
                                                                                                                                                       tK
                                                                                                                                                        IB
                                                                                                                                                        >


           1 4 R s i J . M       'l i   » i jrlb
                                              jjI™™
                                                                                                                                                        VB




w  h * > i     M-
   H jj6l1lrflig    lti
                      l jFl1 1
                             ™ 1 ^ if ! e
                                        l I
                                          l
                                                                                                                                                        r*

t Wg
fi
M                                                                                                                                     Hi                Io
                                                                                                                                                        11
                                                                                                                                                        Ku




                                                                                                                              HM                            I




Certifies m® res
                                        . ,.          ;                            j/K . tt 4
                                                                                                      «"g
                                                                                                      *Ki,
                                                                                                             |*i


 $                                                                                 ¥     Vh

 Extra Sendees & F
                   ees                                                                   twO1                      B

                                                i
     ORetomRe^;\                                                          MV
                                                                                                                                            Bl
                                                                                                                                             B

                       teic)                     $                                                                                           1
     Q Retwi Roig (efe
                                                                                                                                                                I

                                           y     $                                                                                               I
     D^           ' '                                                                                              KK
                                                                                                                                                   I
                                                                                                                                                                i
                                                                                                                                                                1
                            d                    $
     0 Adult Signature Reare
                                                                                                                                                   A


                                                                                                                       l;                                       k




   0 A d ult S ig na tu re R es ec ted De.','ver/ $                                           vIHfc                              I f
 I                                                                                        A.W
                                                                                          'BJ                                  Av
                                                                                                                                 bbI  -W-   s- K



                                                                                               ¥                              K Kt fg
  pj        e
                                                                                              :W

                                                                                                                   : B  1O <                                        1

                                                                                                                     ?’B bBSB ;B
                                                                                                                       B¥
                                                                                                                   BB         Ife"   > B!


                                                                                                                            •qx
                                                                                                                            K
                Ml                                                                                                     tfir                                 o
                   w




  1                     ,% fl
     Sent               hi»                                           Be* W Bw
                                                                                 »• we




                            O            Bdi'l
     Steer IndApt 'Nd.' orP                               it»

                                                                                                                                                 s» w * »» »

                                                                          w      b«** *«*
                                                                    WttOaK

                                                                                                                                                                        !


                                                                   m ihii b m m mmvm
                                                                Im
     me
         Case 3:21-cv-01033-MHH Document ^Ts Filed 07/27/21 Page 20 of 46
                                    oc^Me1-1                                                                                                       I
                                      D
                                                                                                                                                   I
                                                                                                                                                   lit
                                                                                                                                                    1                                 o




                                                                                                                                                       Ifl




                                                                                                                                                                                      V
                                                                                                                                                   I         ®-
                                                                                                                                                   I         ^:



                                                              .1


                                  i



                 lilii
                      l                               i                                           aMS
                                                                                                     »SW
                                                                                                         8W8
                                                                                                               W^*
                                                                                                                  '

                                                                                                                                                                  1
                                                                                                                                                                  I
                                                                                                                                                                  g\




                                                                                                                                                                   f-



                                                                                *jt ** '
                                                                   sF
                                                                                     ''I;;;



                                                                    * sr t
                                                                   4 tfjl 114 l444?fca
                                                                                                                          li
                                                                                                                             %

    tiW\
                                                                                                                      ,WF

                                                                                                                                                                        I
Cer
                                                                               srf
                                                                        1' f d
                                          b                                                              i1<
                                                       "“*7                                       Pcsbna                             I

         r v Ic es 1 Fees                                          1
                                                                                                    Here
                                                                                                                                        I
                                                                                                                                        I
                                                                                                                                        s
                                                                                                                                                                         IF
        e
lExt/SS
                                                                                                                             ffl
                                                                                                                                        :.
                                                                                                                                                                         is
                                  I                                                           S                                             I                               f
                                                                                                                               ;f'
                                                                                                                                                                             III
                                                                                                                               f
                                                                                                                                                                             ll't;

                                                                                                                                            IF                                I"

                           QUhd                           <                  47                                                                                                  I
                                                                                                                                                                                 fs
                                                                                                                           ,/
                                                                                                                      < ,F
                                                                                                                                                                                 4




1 lc
                                                                                                                                                                                 |i

                                                                                                                      * 1147


                                                                                                                      fl ’
                                                                                                             ’”;
                                                                                                       sa«**
                                                                                        K#WF
                                                                                                                                                                             i        I
                                                                                                                                                                         &
                                                                                                                                                                  W «f
                                                                                                                                                         »W
                                                                                                                                                   WWM
                                                                                                                                           »*
                                                                                                                                        w«a

                                                                            wg JM
                                                                                                                                   *X
   ill                                                                                                          W      WW>
                                                                                                          wl* W
                                                                        1 f                           Bw*



                                                                                                                                                                                          fi: I
                                                                                                                                                                           «g
                                                                                                                                                                       * &
                                                                                                                                                                  «» »
                                                      »                                                                                                    »
                                                  wf                                                                                                   w »
                                                                                                                                                                                     P       :

                                                                                                                                             f#F
                                                                                                                                                         >                                    '
                                                                                                                                                                                          f I

                         or'POi
                                          '•*                                                     -
                                                                                        •»
                                                                                     »W
                                                                               Ww


                       t
                                                                             WW


                      d                                                 W»
                                                                                                                                                                                      * ?/
            A      pLN                                    1BW
                                                             1




      '&r^tm
                                                I*;




                          p* 7
                                                                                                                                                                                      o




         f



         I
                                                                                                                                                                                             f
                                                                                                                                                                                             I
                                                                                                       cy


            Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 21 of 46


Ze/
 /
                                        AlaFile E-Notice
             1    I



                                                                                                       if




       OF
                                                                              20-CV-2021-900142.00

                                                                              Judge: KYLE W BROWN

To:   HAYS MITCHELL DWAYNE
      hayslaw@aol.com




                              NOTICE OF SERVICE

                        IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                           TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                        20-CV-2021-900142.00


                              The following matter was served on 6/28/2021

                              D003 METROPOLITAN LIFE INSURANCE CO
                                           Corresponding To

                                           CERTIFIED MAIL


                                                                                                       o




                                                                                     MARK R. EADY
                                                                             CIRCUIT COURT CLERK       o


                                                                    COLBERT COUNTY, ALABAMA
                                                                                    P.O. BOX 740370
                                                                              TUSCUMBIA, AL, 35674


                                                                                       256-386-851 1
                                                                              mark.eady@alacourt.gov



                                                                                                       o




                                                                                                       o
                Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 22 of 46
DI Claims 7/22/2014 3:05:14 PM




                                                                                           July 22, 2014


     Mr. Eric Peterson
     1 844 Church Street
    West Palm Beach, FL 33409



     Dear Mr. Peterson:



                                                                                                                <-
     Subject:   File No. 71487
                Policy No. G7412910


     This letter provides the status of your claim for disability benefits under the above referenced
    policy.


    Please know we have received records from Dr. Craig Lichtblau, Dr. David Campbell and Dr.
    Richard De Lucia. As this information is reviewed we will remain in contact with you
    accordingly.                                                                                                o




    We again thank you for agreeing to meet with our field representative, Mr. John Vick to discuss
    your claim, Mr. Vick will contact you accordingly to arrange a mutually agreeable date and time
    in the near future. At this meeting Mr. Vick will discuss, among other things, the previously
    requested work documentation outlined in my prior letter dated June 27, 201 4.

    Please know that Mr. Pastor has provided the financial information requested including Profit
    and Loss Statements that were previously outstanding and all of the financial information is                o

    currently being reviewed.


    Please contact me toll free at 888-275-7473, 4404 with any questions or concerns.

                                                   Sincerely,


                                                             ( u or-
                                                   Robert Munday
    rm                                             Claims Consultant




                                                                                                                o




                                                                                                        00625
                                       DOCUMENT 6
              Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 23 of 46                                                           i
                                                                                                                                                                   I '
                                                                                                                                                                   s




                              rR C3
              115 S*>
                                                                                                                                                                                     If



                •8    fll*l
                                        _^_




                               fl>.JF’RMlffRk
                                                                                                                                                         ii|i
                                                                                                                                                                                     I
              fZ3„„
                                                                                                                                                                         g *
                                                c*                                              F                                                        111
                              o                                                                                                                          :•«««««
                                                                                                                                                                        *r£
                                                                                                                                                         Hl
                                                i|
                                                                                                                                                                         55
                                                                                                                                                                         <z
                                                                                                                                                                         £
                                                f? *CI                                                                                                         Sf
                                                                                              re                                                            I ‘a
                                                                                                                                                          SiI


                                                ii
                                                                                                                                                                   -


                                                                                                                                                                        llll I
                              I
                                                                                                                                             ;WBUf“t®861
                                                                                                                                                sa«»Sw:s/™^                                 >t
                                                                                                                                                g,
              ,sx*                                                                                                                              b                                     *
                                                «I                                                                                              zs
                                                                                                                                                                       Illi


                s
                              I
                              -O
                                                ii
                                                85
                                                                                                                                             3
                                                                                                                                                     -

                                                                                                                                                     >




                                                                                                                                                                                      : iI
                                                                                                                                                                                          <|S

                                                                                                                                                                                          ||


               5                                                                                                                                                                           u




                                                i’S
                              1
                              oi
                                                =®£8
                                                TO >-



                                                ci
                                                     i^-Sr

                                                             *
                                                                                                                                                         I
                                                                                                                                                          3
                                                                                                                                                          &
                                                                                                                                                                                      .




                                                                                                                                                                                     ill 1
                                                                                               L     rfnooooc                                                                         X
                                                                                                                                        ru           Wl




                                                                                                                                                                             >        <»
     1
                                                                                                                                                                             \


               If
     hi
                                                                                                                            M
                                                                                                                                                                             ;
                                                                                               «r                                   t
                                                                                                                                                                             *
                                                                                                     w.wamrmWfwnnwmnmBrrr   F ALT


              J g. *=                                                                          JFaL S=XX!                      w                                             ’
              **- o JCZ
              c: 4s *=*                  •
               °-p
      co
      TD
          .

               is-sg                                         ’BK*       __
                                                                                                                                                                       i
                                                                                                                                                                                      °


                              5 °-
          s                                           •2S^ O .                                                                      J
                                                                                                                                    i   f**"!                          s
      CM      a t             i       ®                                                                                                                                CJ
                                                                                                                                    I LFJ
      T- s-s 2 8-                                                                                                                   «   ->*-                           *•>*

                                                                 1                                   S===S CM                                                      J2
          !f§I|                                                                                                                         ru
                                                                                        J0L

                                                                                               ar                                                                       JF
                                                                                                                                                                                     w K
                                                                                                                                                                        «»
                                                             giE!^ i            ,                                                   I


                                                                                                                                                               •f—•
i!

      ii!HO
         O<           £       2§ |
                              g
                                                      g/^St- «




                                                         I
                                                             f
                                                                 jp

                                                                 _

                                                                 1
                                                                       ‘in_

                                                                      *W ’
                                                                                                     =gg to
                                                                                                                                    i   ru
                                                                                                                                                               5?

              s§f                    o          <
                                                         1J
                                                                      -iiflfr       w          -J2
                                                                                                                                    I                              IX.
                                                                                                                                                                       i
                                                                                                                                                                   co
                                                                                                                                    «                          CL
                                                                                                                                                                                 -
W*B*«S*
t
                                    Case 3:21-cv-01033-MHH Document
                                                             DOCUME1-1
                                                                    NT 6 Filed 07/27/21 Page 24 of 46




I
                                                                                                     i       *Mw|gy
                                                                                                             Wjjw*


                                                                                              iiimwm         ;




I




                                                                                                                                                        9504263950 41620
                                                                                                                                                                                   *



                                                                                                                                                                               i
                                                                                                                                                                               I
i
I              •*»


1                  w*
               ;**i>nww<,.
g.
               Wibw
                   «*wm-

                   *«*
                               :


                                                                                                                 3
                                                                                                                                                                               1
                                                                                                                                                                               Q
               *Ww
                    *»                                                                                           w


I                                                                                 w*
                   w»
                                                                                                                                      l—J



    jj;        “Traill J,,,- , t                                                                                                      ru            •
               ;*ri,|MllUfM,,lli

               '»««««'
               Ww                                                                                                *BWK
                                                                                                                 «Mt#j«




               waXr*"*                                                                                           *<                                     t
    I
                    :Wpw^                                                                                        c:
                                                                                                                          ;

    I          *B***«k**




    I                :WaW;




     I               *«•

                                                                »     4
                                                                                                                 *»




     I               ww

                     *w
                                                            ‘   MM.                                                                                          4
                                                                                                                                                                                   <•
     1               «**




     I
                     W*W*M
                                                                                                                 a
                     -*W
     I          *W*8W#
     t                                                                                                            SB
                «wfrww

                «*«W
                ***w
                :*** « ! IBH..U..
                                                    %
                                                                          f                                                       |7p
      I
                                                        w
                                                        w
                                                                    :i >'d         I                                  +
                                                                                                                                  1       kf •<*&



                 ***l*’»l«U»ull.*
                                                                                                                     ’fe                                                           o




                                                                                                                                          ’ ’ •'-
      1-                                                                                                                      V             t

      1                                                         1
                                                                                       :   Sa ?< <       s


      I                                                                                                              o>
      1
      i-
      1                                                                                                               *
                                                                                                                                                            B.
                                                                                                                                                                           *****        I
      1
          I
          i
          I.
          B'


          I
          »                                                                   v                                                       '
                                   —-W       .                                                   ^OlCU                                            ——
                                                                        ME-aJL
                                            Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21
                                                                                          -  —
                                                                                               Page
                                                                                               -    25 of—46



                                                                        C~3t
                                                                                                                         r>
                                                                       <,.,2                     r—
                                                                                                                      CM
                                                           fft                                         -c"v
                                                                                                                    t.j >
                                                                                                 ftp                                                                                                                *sF

                                                                                                                    p' "' “
                                                                                                                                                                                                                     t

                                                                                             „
                                                                                                 ,v.   .«



                                                                                                       .        -
                                                                                                                    T”



                                                                                                                                                                         CF»                                    r*i
                                                                                                                                                                                                                           w
                                                                                                                                                                                             Ci                     t       0.
                                                                           *7 :“ '~! f                                                                                                   uf                     w*
                                                                                           -w?   “—•           -—•—            I   I               ?
                                                                                                                                                                                                                a*
1                                                                                                                                                  »
                                                                                                                                                                       X
                                                                                                                                                                                         t/t
                                                                                                                                                                                         «/>
                                                                                                                                                                                        «*»
                                                                                                                                                                                                               40-
                                                                                                                                                                                                               M»
    I                                                                                                                                                                  C                sfc- O                 «S»
                                                                                                                                                                                   ., C* t»£                    t

                                                                                                                                                                                      C>                       cP
                                                           o                                                                                                                     111
                                                                                                                                                                                      <c -«                    #r»
                                                                                                                                                                                 eft
                                                                                                                                                                                :SS
                                                                                                                                                                                       c»o
                                                                                                                                                                                              iC                           III
                                                                                                                                                                                «» i:         tJL
                                                                                                                                                                                                           «

                                                 rM                                                                                                                             s/»
                                                                                                                                                                   ^~«4
                                                                                                                                                                                      Bieft
                                                 X                             '-••   ,r                                                                                               • r-
                                                                                                                                                                   tiJ
                                                                               t_r’>                                                                                                  f,-l
                                                                                                                                                                   O                                       as
                                   5             .-M                                                                                                                           «»£
                                                                                                                                                                                      «S, t*3
                                                                                                                                                                                   xs* . . a
                                   x             O                                                                                                                 W           C3
                                                                                                                                                                                   »* » «£»
                                                 -M                                                                                                                                ZM «c
                ftft                                                                                                                                               c                                      <r
                                                                                                                                                                            M-« »•—* sc

                                                 5                                                                                                                          n£ _a
                                                                                                                                                                                it.*
                                   C<                                                                                                                                               O
                                                                                                                                                                                                         «?          “-^
            o
                                                                                                                                                                                                     :tr»
                                                                                                                                                                                                         «'<
                                                                 eO';                                                                                            UJ              C-
            S
                                                                                                                                                                                 sis
                                                                                                                                                              >c
                                                                                                                                                                                                    £j
                                                                                                                                                                                                    ro

            €                                                                                                                                                                                 >      F(sj
                                                                                                                                                                                 <r                      W
I
                                                                                                                                                                                                    ft
I                                                                                                                             ^SWawssow
                                                                                                                                                                                                           £V -



                                                                 t-r>
                                                                                                                                                                                 to                      t5
                                                                 ru
                                                                                                                                                                                 CM                        ;»r»
                                                                                                                                                                                 co      ix                rrt


\       <

                                                                                                                                                                       oc
                                                                                                                                                                                C§ '
                                                                                                                                                             s                  UJ



                                            sg
                                                                                                                                                                       I
                                            o    f2S
                                                                                                                                                             c/>      g                             •C”!

                                            •d S
                                               .-“>                                                                                                                   OQ       E
                       i                         2      co


                                     - o
                                            > r*
                                                 fi                                                                                                          g                 SE
\ ft                                             ><    W

\lI :                          § 1S
                               "-X
                                        ’        a?    ,s7ft i       . T" ;
                                                                                                           I                               ,r e   ?>>
                                                                                                                                                             o


                       o o                                                                                                     ii                      ftp

                                                                                                                                                                                              ’i.
                       to =2 m                         e
                               '1
                                     =.:;§ 1*
                                                                                                                                                                                                                           o
                                                                                                                               !       T
                   jC Hi
                  <Z> C*>            O D         U-j—
                                                  w

                            fess
                         ~«W«wr"
                                     ^*5,




                                                                 cPwss,.




                                                                                                                                                                                                                           -e



                                                                                                                                                                                                                                 I
                                         Case 3:21-cv-01033-MHH Document NT 8 Filed 07/27/21 Page 26 of 46
                                                                  DOCUME1-1



I I
                                                                                                                                                                                  Illi
j
1 1
SI
I A
t ft
                                                            *   *
                                             V ! w .


                                                                      ~ .
                                     A



                                              202 < IT.
    1a
                                                                                                                                         fa5 a»'sa
    IB                                                                                                     aA#A«<::*A»i<iw»<AS

    II                                                 ro
                                                                                                     2**           »                    M W i
    11
    A W                                                                                                                                                                                    I
                                         i
    A I

    II                                                                                                      lint I                                                                             al




    ?|
                                         s
                                                   nj
                                                                1
                                                                g.                              i g-if s. §a i2 fzLij                                                     I '         ’.   I
      ^11                                *         ru           <§i
                                                                                                ^fai   ZL j
                                                                                                    <® t  m’ CT 5
       B l                               il        Cm           01                               "S ST s^S §. j
                                                                                                                                                                                               S
                                                                                                                                                                                                a




                                                                                                              lijr
       jit
                                                            a:»
       Aja                               1         e


                                         g                                                                             s •<§ ^


       I                                 1                                                                             fl                                                                  «




         Ifll
                                                                                                                                                        =J                                                  o
         n                                       J O*       oo                                      aaj^                         C3      X
                                                                                                                                                                                                    »
                                                                                                                                                                                                    J

                                              ^!!I!||l
         St|jtt                                                                                                                                                                                     »
                                                                                                    •*=E w-
                                                                                                                                                                                l«ai
          111                                                                                                                                                                   aaa

          9K                                                                                                       “             1                                                                  «




                                                            if |» |»® f
                                                                                                                                 a.              tW

          lit                                                                                                                    •§"

                                                   1 1
                                                   1 f1 > I
                                                                                      *^3       i!                               I
                                                                                                                                  I
                                                                                                                                                                J

                                                                                                                                                                                                        1


            IB                                                                                        Hi                                          a                                                 a-
                                                                                                      fl!
                                                                                                                       -;.   .




                                                                           CJC3C3     I
            IB                                                   OCJ                                                                         .     Sa


                                             I
                                                                                                                   —-—


                                                                                                            =3 i
                                                                                                                                  Ci                                                                        III i


                                                                      Fffi
                                                                                                *
                                                                                                                   '             ' S’
                                                                                                                                                 o a                                                        III I
                                                                                                                                      Ip
                                                                                                                                   8>
             Hl

             iiii
                                             f                      M ®     S: aS ™                   ??l
                aaaa|“:                      I                                                                                        II~~       ' ~    '   .       =M>



                      II
              S'SSSS®A

                'Oi
                Illi'
                                                                          ; ~       a_-     r          :z zz
                ttaipt;



                  II   I
                  |lt|®lA-
                     AAS|AAaAA


                  •IOSa          ;

                   ||I|||a
                                                                                                                                                                                s”t
                           Agttaai
           Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 27 of 46


&/
              lei v?
                                         AlaFile E-Notice
      if       £




       Of AL^X
                                                                               20-CV-2021-900142.00

                                                                               Judge: KYLE W BROWN

To:   HAYS MITCHELL DWAYNE
      hayslaw@aol.com




                                                                                                        'J




                           NOTICE OF NO SERVICE

                        IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                           TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                         20-CV-2021-900142.00


                             The following matter was not served on 7/1/2021

                                         D001 KNIGHT PHYLLIS

                                            Corresponding To

                                           UNDELIVERABLE



                                                                                                        <9




                                                                                      MARK R. EADY
                                                                           CIRCUIT COURT CLERK
                                                                                                        O
                                                                     COLBERT COUNTY, ALABAMA
                                                                                     P.O. BOX 740370
                                                                               TUSCUMBIA, AL, 35674
                                                                                                             I
                                                                                        256-386-851 1
                                                                               mark.eady@alacourt.gov
                                                                                                             I
                                                                                                        o
                               Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 28 of 46
                                                        DOCUMENTS


if*'                                                                                                                                                                     SSHSjw

                                                                                                                                                              SO

                                                                                                                                           v



                                                                                                                                                 ti*
                                                                                                                                                 O       JO-
                                                                                                                                                                        5
                                                                                                                                                                or: -q 5s-
                                                                                                                                                                                            §
                                                                                                                                                 2
                                                                                                                                                 S       O                            S=        P
                                                              o1                                                                                 zz>     2ssJ   Z3.
                                                                                                                                                                *-*•                  cz m
                                                                                                                                                                                      gr^in
                                                                                                                                                                                                iii
                                                                                           r*'a   *       ®““-v                                          s o ?° c» o
                                        TH                                                                          o                                           O                     o ~n
                                                                                                                                                                                        ~n
                                                    cg     .g                                                                                                   £=
                                        3>
                                        -<                                                                                                       3» gp =
                                                                                                                                                         C3             CJ
                                                                                                                                                                                      5» 2£
                                        m                                                                                                        as      X
                                                                                                                                                 cr
                                                                                                                                                         -M o                         O CD
                                                                                                                                                 03
                                         m                                                                                                               l^Z o                        ZO ^_
                                            <                                                                                                            C3 *“
                                                    m                                                                                            co      03     j----

                                            f—                                                                                                    03
                                         jn

                                                                                                                                                  _e*~          g
                                            3>
                                            w
                                            o
                                             to
                                                                                   I                                           —xj
                                             cn                                                                                 ra
                                                                                                                                   ru
                                                                                                                                   CZl
                                                                                                                                                                                                H
                                                                                                                                       ru
       U)                                                                                                                              ~f=
       »x?




                                                                                                                                                         702 450 0467018
                                                                                                                                       tri
       WJ                                                                                                                              C3

       Wi                                                                                                                                  r*     t


                                                                                                                                           C3
       Si                                                                                                                                   «—1                                                 13
       w
                                                                                                                                            -s=-
       co                                                                                                                                   CT"

        ~ri
                                                                                                                                               —«J
                                                                                                                                               CZ3
                                                                                                                                                                                                I
                                                                                                                                                                                                I
                                                     >C                                                                                i        $' “'*
                                                                                                                                                                                                        «•
                                                                                                                                       ’        O=»
                                                     tn
                                                                                                                                       -.       Oacii
                       <u«
                         1
                                       <0
                                                                                                                                                                                                II
                                       tn
                                             -33
                               ICt *   t—
                                             f'Jl        C,iJ>
                                                                                                                                   '

                               >*
                       •^-4
                                r      :w
       samsa*”"
                                                                                                                    *          i
                                                                                                                                                                                                        o
                                                                                                                    rxj;



                                                                                                                          »                                             j...»X--;.;


                                4            1/^
                                       li>
                                                                                                                                                                        C» .
                  „.   %—i
                                                                                                                   hOI                                            J
                                              o
                                                                                                                                                                         to


                                                                                                                                       »B                                                             1|K
                         I

                                                                                                                                       K
                                                                                                                                                                                                      1
                                                                                                                          g-   fg



                        *^4
                                       IZ»
                                       W
                       *--*                               7p c     ^«---   f
                                                                               ?
                                                                                       r                   f      ?n



                                                          fs.J-
                                                                                                      J
                         I
                                       o                                                                                  t if *

                                                          c
                        r-*>

                         i
                                                          im                                                      o o:
                                                                                                                  r i-t

                                                                                                                  txjl

                                                                                                                  fes
                                                                                                                               J&-                                                                     W
                                                                                                                  €,.J
                                                                                                                                                                                                       w
                                                         DOCUMENT 10
                                Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 29 of 46                                                                                                                                                              .'V    ,
               o
               It
               ||;




               II

                         1                                                                r
                                                                                                     *

                                                                                                                                    ;
                                                                                                                                <
                                                                                                                                                                                *


                                                                                          ./Si
                                                                                                                    >      <
                                                                                          *                         1                                   .



                             W'*"*




               1
                                                                                                                     3 J2
                                                                                                                                                                                                                1= n S"
                                                                                                                                                                                                                si i
           III                                                                   mbt
                                                                                  O                                 ssJ z:
           :|f
                                                                                  m                                                                                                                                                                       §
                                         -25*~
                                                                                 Ch                                                                                                                             e g?
                                                                                                                                                                                                                Sa®
                                                                                                                                                                                                                                                          o
                                                                                c5
           i|H                        s
                                       s
                                                                            i                       c
                                                                                                             -       E
                                                                                                                    > -g
                                                                                                                          jE                                                                                                                              W




           M
           ifl                         &                                    d
                                                                                *555*. # -* *”
                                                                                 'y-

                                                                                -gS             -
                                                                                                    f.
                                                                                                             - ji 3
                                                                                                              J
                                                                                                               ,

                                                                                                             ai^a
                                                                                                                                                                                                     &                      f
                                                                                                                                                                                                                                                          1
           ^^^ll                      T=*:
                                                                                **—”       *.
                                                                                           *“
                                                                                                              "I
                                                                                                             “I                                                                                     s          1            1
           Mgaii                                                                                                                                                                                    -gy        ^rS

                                                                                1
                                      l±-*

                                      f-s
                                                                                XK-
                                                                                fe'.
                                                                                 s**
                                                                                «£>
                                                                                                I        ;
                                                                                                                                                                                        i•e JIi BJii I
                                      fS
                                                                                                                                                                      l^ff^
                                                                                                                                                                                     ss a*           ® "»              <<
                                                                 s>                                                        J*                                                                              isSe
                                      al
                                     :i2±r^      i
                                                 Js»
                                                 w>
                                                             --
                                                                     »/

                                                                     I
                                                                                3r                                  Jgg 3te
                                                                                                                                                                                      §>,6,^
                                                                                                                                                                                        >1 ^ 8 s
                                                                                                                                                                                                    1 1 jgj
                                                                                                                                                                                                                                              si
                                                                                                                                                                                                                                              i

                                                            ^>e                 CO 1 1 | II
                                                                                                                                                                                     C\>
                                                                                                                                                                                            <«--i         in
                                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                 i in i
                                                                                                                                                                                                                                              t
                                                                                                                                                                                                    *—J *-»3
                                                                                                                                                                                                                                 eO
           J    1




                                                                                                                                                                                                                                 C3
           jagii                                                                  §                                                                               -fflniaeww:                                                    f-%-

           fa
           El i                                                                  yrniw
                                                                                                                                                                                                                                 . i*i




           H
                                                                          S3                                                                                                                                               «SS
                                                                                                                                                     «SB*
                                                                          o                                                             «&
                                     ''«****
                                     :f*w                                        I®                                                                                                                                              C3



           H

                                                                                                                                                                                     4560239 4165
                                                             €= 4=s              i£».*l                                                                                                                                          O
                                                                                                    JE
                                                                                                                                                                                                                                                    S
                                     as


                                                              il
                                                                                 W'MW

                                                                                  o
                                                                                ^t£
                                                                                                                                                                                                                           g3    C3
                                                                                                                                                                                                                                 C3                 IS
      ;a




                                     5=
                                                 ;«»5
                                                 "50
                                                 IS
                                                             .frgy        <*%
                                                                                 O
                                                                                 jiS-



                                                                                 I®
                                                                                           I                                                                                                                               f
                                                                                                                                                                                                                            £S
                                                                                                                                                                                                                                 E23

                                                                                                                                                                                                                                     iyi.ii
                                                 CM         -1                                                                                              _ 2
                                                 ny
                                                      cat

                                                             B                  s         8s»                                                                                                                              «     ru                CM

                                                 i«»        I®                            Sts
                                                                                                                                                                  »
                                                                                                                                                                                                                           s                       -2>
                                                             » Is*-
                                                                                                                                                                                                                       <   C~            *

                                                                                B         83                                                                                                              W
                                     HH          ses         c=
                                                                                                              23
                                                                                                                                                                                                                           1 H                       "*

                                                             3 3s                          w                                                                                                                               gX
                                                                                                                                                                                                                           IS*
                                                                                                                                                                                                                                 fX.
                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                  co
                                     H                                                                                                                                                                                 I   -g:                    co
                                                            •#!.!* :»JEmX       *"WC
                                     SM                                                                                                                                              ik^bieiajiwwgHB


                                                                     S §                                                                                                  .'^est-«
                                                                                                                                                                                     SSmSSmSmS
                                                                                                                                                                                                                                                  O->
                                                                                                                                                                                                                                                          .




                                                                                                                                                                                                                           O
                                                                                                                                                                                                               "®gSv
                                                                                                                                                                                                                                                                         o




                     I                                                                                                   f’*

                                                                                                                                    ^•g£..-s..
                                                                                                                                                 *
                                                                                                                                                                      !                 '
                                                                                                                                                                                                     i’CZ



                                                                                                                                                                                                                                                                         o


                                                                                                                                                                                                                                                   4»\-




*8^



                                                                                                                                                                                                                                                              ll"^
                Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 30 of 46


&                  |\l
                                          AlaFile E-Notice
      gl    ’     w I


           OF
                                                                                20-CV-2021-900142.00

                                                                                Judge: KYLE W BROWN

To:    HAYS MITCHELL DWAYNE
       hayslaw@aol.com




                            NOTICE OF NO SERVICE

                         IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                            TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                          20-CV-2021 -900142.00


                              The following matter was not served on 7/1/2021

                                           D002 KNIGHT KEITH

                                             Corresponding To

                                            UNDELIVERABLE




                                                                                       MARK R. EADY
                                                                                                         e
                                                                           CIRCUIT COURT CLERK
                                                                      COLBERT COUNTY, ALABAMA
                                                                                      P.O. BOX 740370
                                                                                TUSCUMBIA, AL, 35674


                                                                                         256-386-851 1
                                                                                mark.eady@alacourt.gov



                                                                                                         o




                                                                                                         •a
Case 3:21-cv-01033-MHH Document 1-112 Filed 07/27/21 Page 31 of 46
                         DOCUMENT
                                                                             ELECTRONICALLY FILED
                                       DOCUMENT^
                                                                                7/15/2021 1:49 PM
                                                                                20-CV-2021-900142.00
                                                                              CIRCUIT COURT OF
                                                                          COLBERT COUNTY, ALABAMA      &
                                                                             MARK R. EADY, CLERK
                                                                             MARK R. LADY, CLERK

         IN THE CIRCUIT COURT OF COLBERT COUNTY, aladama



TYRUS A. KELLY,                                        (
Individually and as                                    (
Personal Representative of the                         (
Estate of Shaleh Kelly, deceased.                      (
       PLAINTIFFS.                                     (

V.                                                     (     CV21 -
                                                       (
                                                       (
PHYLLIS KNIGHT,                                        (
KEITH KNIGHT, and                                      (
METROPOLITAN LIFE INSURANCE CO.                        (
     DEFENDANTS.                                       (
                                                       (
                                                       (
                                                       (


                                      COMPLAINT


        COMES NOW the Plaintiffs through this complaint and respectfully requests that
                                                                                                       o



this Honorable Court hear this cause and grant relief as may be proper and as grounds

therefore avers unto the Court the following:

        1.      The Plaintiffs, Tyrus A. Kelly, is an individual over the age of nineteen

 years, and the Personal Representative of the Estate of Shaleh Kelly, who owns property

 in Colbert County, Alabama at the time of the incident made the basis of this action.
                                                                                                       o




        2.      The Defendant, Phyllis Knight, is an individual over the age of nineteen

 years who at the time of the incident made the basis of this action changed the beneficiary

 of a life insurance policy belonging to Shaleh Kelly, which Shaleh Kelly was also the

 owner of the said policy, so that she and her husband would be the beneficiaries.

        3.      The Defendant, Keith Knight, is an individual over the age of




                                         Page 1 of 8

                                                                                                       o
Case 3:21-cv-01033-MHH Document 1-112 Filed 07/27/21 Page 32 of 46
                         DOCUMENT

                                       DOCUMENT 2




nineteen years who at the time of the incident made the basis of this action changed the
                                                                                               o




beneficiary of a life insurance policy belonging to Shaleh Kelly, which Shaleh Kelly was


also the owner of the said policy, so that he and his wife would be the beneficiaries.

       4.        The Defendant, Metropolitan Life Insurance Company, is a company


doing business in the state of Alabama who at the time of the incident made basis of this

action held life insurance policy(s) insuring the life of Shaleh Kelly, which Shaleh Kelly

was also the owner of the said policy and did not perform its duty to the said

insured/owner by ensuring any changes were made by the insured/owner. Said life

insurance policy(s) were current and paid to the time of Shaleh Kelly’s death.

        5.       The Plaintiffs allege Shaleh Kelly passed away on January 31, 2018.           o




        6.       The Plaintiffs aver that the Defendants, Phyllis Knight and Keith Knight,

changed the beneficiary to the said life insurance policy(s) belonging to Shaleh Kelly

without his knowledge or consent. That prior to the said change, the Plaintiff, Tyrus A.

Kelly, believes he was named the beneficiary.
                                                                                               o


        7.       The Plaintiffs allege that the Defendants, Phyllis Knight and Keith Knight,

possibly changed the said life insurance policy(s) online by making an account for Shaleh

Kelly and going through the online steps to change the beneficiary all without the

knowledge or consent of the said Shaleh Kelly. The Plaintiff learned of the change after

the death of Shaleh Kelly and upon his attaining Letters of Administration to the Estate of

 Shaleh Kelly.

        8.       The Plaintiffs aver that the Defendants, Phyllis Knight and Keith Knight,

 through misrepresentation, fraud, and unjust enrichment, changed the beneficiary to the

 said life insurance policy(s) of Shaleh Kelly to which they had no right to change.
                                                                                               o




                                          Page 2 of 8




                                                                                               o
Case 3:21-cv-01033-MHH Document 1-112 Filed 07/27/21 Page 33 of 46
                         DOCUMENT

                                      DOCUMENT 2


                                                                                               ©




       9.      The Plaintiffs allege that the Defendant, Metropolitan Life Insurance

                                                                     insurance policy(s)
Company, through negligence allowed the beneficiary to the said life

                                                                              the
of Shaleh Kelly to be improperly changed due to their neglect in not ensuring


person(s) making the changes was the insured/owner, Shaleh Kelly.

       10.     Further, the Plaintiffs aver that the Defendants must answer for any loss

                                                                            cannot escape
due to changing of the said beneficiary to the life insurance policy(s) and

liability when the Defendants, Phyllis Knight and Keith Knight intentionally,

                                                                                 s
maliciously, fraudulently and with misrepresentation unjustly enriched themselve

                                                                             Insurance
through the change of the said beneficiary. The Defendant, Metropolitan Life

                                                                                 ry
Company cannot escape liability when it allowed the said change to the beneficia

                                                                            to the
without preforming its duty to the owner/insured to ensure any changes made

                                                                                   the death
policy was in fact done by the said owner/insured. The Plaintiffs aver that, after
                                                                                               ©



                                                                                 of
of Shaleh Kelly and him being appointed as Personal Representative of the Estate

Shaleh Kelly, he learned of the beneficiary had been changed the Defendants, Phyllis

Knight and Keith Knight.

        WHEREFORE the aforementioned described premises and averments

                                                                                      , in     o

considered, Plaintiffs pray judgment against the Defendants, separately and severally

such sum as the jury shall determine that the Plaintiffs are entitled to recover in both

compensatory and punitive damages, together with interest and costs:




                                       COUNT ONE                                               ©


                                       (Fraud/Deceit)
                                                                                                   I

        11.     The Plaintiffs incorporate herein by reference the allegations set forth in

 paragraphs 1 through 10 above.



                                         Page 3 of 8                                           o
Case 3:21-cv-01033-MHH Document 1-112 Filed 07/27/21 Page 34 of 46
                         DOCUMENT

                                       DOCUMENT 2




                                                                                                   ©

         12.    The Plaintiffs aver that the Defendants have, by fraud and deceit,


 intentionally changed the beneficiary of a life insurance policy that did not belong to


 them. Through the internet or other means, the Defendants changed the beneficiary from


 the Plaintiffs to themselves without the knowledge, consent or understanding of the

 policy owner. The Defendants knew of their misconduct and intentionally defrauded the


 Plaintiffs. The Defendant misrepresented facts and concealed facts in order to change the

 said beneficiary. The Defendants received the pay-out from the life insurance policy


 upon the death of the Plaintiff’s father, Shaleh Kelly. The Plaintiffs aver that the fraud


 and deceit was malicious, oppressive, or gross, and made with knowledge of its falseness
                                                                                                   o


 and committed with the intent to deprive the plaintiffs of property or legal rights or


 otherwise caused injury.

         WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request


 that the Defendants pay damages, direct and indirect costs, court costs, and attorney fees.

 Further, the Plaintiffs request that punitive damages be awarded for the intentional and          o




 wanton acts of the Defendants so as to punish the Defendants for the harm to these

 Plaintiffs.



                                       COUNT TWO
                                    (Misrepresentation)
                                                                                                   ©




         13.    The Plaintiffs incorporate herein as reference tire allegations set forth in

 paragraphs 1 through 12, above.

         14.    The Plaintiffs aver that the Defendants, Phyllis Knight and Keith Knight,      .

 through deceit and misrepresentation changed the beneficiary of a life insurance policy

 that did not belong to them. The Plaintiffs further aver that the Defendants knew they



                                          Page 4 of 8




                                                                                                   ©
Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 35 of 46
                         DOCUMENT 12

                                        DOCUMENT 2
                                                                                                  o




 were not the beneficiaries named in the life insurance policy of Shaleh Kelly. The


 Plaintiffs aver that this willful misrepresentation caused the Plaintiffs injury.


        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request


 that the Defendants, Phyllis Knight and Keith Knight, pay damages, direct and indirect

 costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive damages

 be awarded for the intentional and wanton acts of the Defendants so as to punish the

 Defendants for the harm to these Plaintiffs.

                                       COUNT THREE
                                     (Breach of Contract)


         15.    The Plaintiffs incorporate herein as reference the allegations set forth in


 pa-agraphs I through 14, above.

         16.    The Plaintiffs aver that the defendant, Metropolitan Life Insurance
                                                                                                  o




 Ccmpany, had a duty to distribute to the beneficiary expressly named by the owner of the

 po icy. The Plaintiffs allege the said defendant did not distribute to the beneficiary

 expressly named by the owner of the policy, thereby breaching the contract with the

 owner of the policy.
                                                                                                  o


        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request

 that the Defendant, Metropolitan Life Insurance Company, pay damages, direct and

 inc irect costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive

 damages be awarded for the intentional brach of contract so as to punish the Defendant

 foi the harm to these Plaintiffs.                                                                o




                                        COUNT FOUR
                                       (Mental Anguish)




                                                                                                  o


                                           Page 5 of 8
Case 3:21-cv-01033-MHH Document 1-112 Filed 07/27/21 Page 36 of 46
                         DOCUMENT

                                       DOCUMENT 2




         17.    The Plaintiff incorporates herein as reference the allegations set forth in     ©




 paagraphs 1 through 16, above.


         18.    The Plaintiffs aver that due to the Defendants, Phyllis Knight and Keith


 Kright, above described fraudulent actions and misconduct, together with fraudulent

 suppression and misrepresentation, that the Plaintiffs have suffered and undergone mental
                                                                                                <iV



 anguish as a proximate result of the intentional conduct of the Defendants.



        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request

 that the Defendants, Phyllis Knight and Keith Knight, pay damages, direct and indirect


 costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive damages
                                                                                                ©




 be awarded for the intentional and wanton acts of the Defendants so as to punish the

 Defendants for the harm to these Plaintiffs.



                                       COUNT FIVE
                                         (Negligence)

                                                                                                ©

         19.    The Plaintiffs incorporate herein as reference the allegations set forth in

 paiagraphs 1 through 18, above.

        20.      The Plaintiffs aver and allege that the Defendant, Metropolitan Life

 Insurance Company allowed a beneficiary to be changed on a life insurance policy due to

 their negligent conduct. Further, the Defendant allowed its insured to have fraud and

 deceit committed against him due to their neglect conduct. The Defendant had a duty to

 prctect the life insurance policy of Shaleh Kelly from fraud, deceit, and bad faith, which

 it c id not do. The Plaintiffs aver the Defendant promised to warrant and defend the life

 insurance policy of Shaleh Kelly and failed to do so. The Plaintiffs allege that due to the
                                                                                                o




 sai 1 negligence, the Plaintiffs have suffered damages.



                                         Page 6 of 8




                                                                                                o
Case 3:21-cv-01033-MHH Document 1-112 Filed 07/27/21 Page 37 of 46
                         DOCUMENT

                                       DOCUMENT 2                                               o




         WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs demand


jucgment against the Defendant, Metropolitan Life Insurance Company in an amount

 sufficient to compensate them for the injuries and damages which they have sustained as


 a proximate result of the above-described breaches of contract, including incidental and

 consequential damages.

                                        COUNT SIX
                                    (Unjust Enrichment)


        21.     The Plaintiffs incorporate herein as reference the allegations set forth in


 paragraphs 1 through 20, above.

        22.     The Plaintiffs aver the Defendants, Phyllis Knight and Keith Knight, were


 un ustly enriched by receiving the disbursement of a life insurance policy through deceit,

 mi ^representation and fraud. The Plaintiffs allege that due to the proximate result of the    ©




 intentional unjust enrichment of the Defendants, the Plaintiffs have suffered damages.



        WHEREFORE THESE PREMISES CONSIDERED, the Plaintiffs request

 the t the Defendants, Phyllis Knight and Keith Knight, pay damages, direct and indirect

 costs, court costs, and attorney fees. Further, the Plaintiffs request that punitive damages   ©




 be awarded for the intentional and wanton acts of the Defendants so as to punish the

 Defendants for the harm to these Plaintiffs.


                                                        Tyrus A. Kelly          individual




                                                        ^yfms A, Kelly, as gcysdiial
                                                        representative of the estate of
                                                        Shaleh Kelly




                                          Page 7 of 8
                         DOCUMENT 12
Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 38 of 46
                                         DOCUMENT 2




           Respectfully submitted this      day o:          2021.




                                                                                               &
                                                         Attorney for the Plaintiffs
 01’ COUNSEL:


 Mitchell D. Hays
 P.O. Box 386
 Tuscumbia, Alabama 35674
 Telephone: (256)383-9444
 Fac: (256)381-7887
                                         JURY DEMAND


                    PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.




                                                         WF COUNSEL


                                                                                               a




 STATE OF ALABAMA
 COLBERT COUNTY

           Before me, a Notary Public, in and for said county and state, personally appeared
 Tjrus A. Kelly, as an individual and as personal representative of the estate of
 Shaleh Kelly, who being known to me, and being by me first duly sworn, does depose
                                                                                               o




 and say that he has knowledge of the facts and matters stated in the foregoing instrument
 an 1 that said facts are true and correct to the best of his knowledge, information and
 belief.

           Sworn to and subscribed before me onthis theQ^^^y o:                 2021.




                                                                                               o




                                                         My co:     lisfcio:



                                           Page 8 of 8
            Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 39 of 46




      rt'i                                  AlaFile E-Notice

                I
                 6?
       OF AV^P
                                                                                20-CV-2021-900142.00


                                                                                                           &
To:   MITCHELL DEWAYNE HAYS
      hayslaw@aol.com




                     NOTICE OF ELECTRONIC FILING
                                                                                                           o




                        IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                              TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                            20-CV-2021 -900142.00


                        The following alias summons was FILED on 7/15/2021 1 :49: 1 9 PM




      Notice Date:      7/15/2021 1:49:19 PM




                                                                                                           o




                                                                                       MARK R. EADY
                                                                              CIRCUIT COURT CLERK
                                                                        COLBERT COUNTY, ALABAMA
                                                                                      P.O. BOX 740370
                                                                                TUSCUMBIA, AL, 35674


                                                                                           256-386-851 1
                                                                               mark.eady@alacourt.gov




                                                                                                           <9
            Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 40 of 46




      /"nh  w
         la*.
                 »
                                         AlaFile E-Notice

                                                                                                      o




       OF
                                                                           20-CV-2021-900142.00



To:   METROPOLITAN LIFE INSURANCE CO (PRO SE)
      C/O CT CORPORATION SYSTEM
      2 N. JACKSON ST, STE 605
      MONTGOMERY, AL, 36104-0000




                     NOTICE OF ELECTRONIC FILING

                      IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                                                                                      ©




                           TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                         20-CV-2021-900142.00


                      The following alias summons was FILED on 7/15/2021 1:49:19 PM




                                                                                                      o




      Notice Date:    7/15/2021 1:49:19 PM




                                                                                  MARK R. EADY
                                                                         CIRCUIT COURT CLERK
                                                                    COLBERT COUNTY, ALABAMA
                                                                                 P.O. BOX 740370
                                                                           TUSCUMBIA, AL, 35674


                                                                                      256-386-851 1
                                                                           mark.eady@alacourt.gov


                                                                                                      o
                Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 41 of 46                          <&




      f/            A

      i/l                                     AlaFile E-Notice
i          >«       ,5*
                w




           OF A.L^
                                                                                20-CV-2021-900142.00



To:   PHYLLIS KNIGHT
      38 WATER STONE CV
      NEWNAN, GA, 30215




                          NOTICE OF ELECTRONIC FILING

                           IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


                                TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                              20-CV-2021-900142.00
                                                                                                          o



                           The following alias summons was FILED on 7/15/2021 1:49:19 PM




       Notice Date:        7/15/2021 1:49:19 PM
                                                                                                          o




                                                                                       MARK R. EADY
                                                                              CIRCUIT COURT CLERK
                                                                         COLBERT COUNTY, ALABAMA
                                                                                      P.O. BOX 740370
                                                                                TUSCUMBIA, AL, 35674


                                                                                           256-386-8511
                                                                                mark.eady@alacourt.gov




                                                                                                          o




                                                                                                          o
             Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 42 of 46
       ^jDIC/47
       d5SissB’>
Zx/
  f f/ jt* *4 IB                            AlaFile E-Notice
                                                                                                        o

      SJ w

        RtC'riSjtS’y'

        OF
                                                                              20-CV-2021-900142.00



To:    KEITH KNIGHT
       38 WATER STONE CV
       NEWNAN, GA, 30265




                        NOTICE OF ELECTRONIC FILING

                         IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA                                o




                              TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL
                                            20-CV-2021-900142.00


                         The following alias summons was FILED on 7/15/2021 1:49:19 PM




                                                                                                        o




       Notice Date:      7/15/2021 1:49:19 PM




                                                                                                        o
                                                                                     MARK R. EADY
                                                                            CIRCUIT COURT CLERK
                                                                       COLBERT COUNTY, ALABAMA
                                                                                    P.O. BOX 740370
                                                                              TUSCUMBIA, AL, 35674


                                                                                         256-386-8511
                                                                              mark.eady@alacourt.gov

                                                                                                        <B>




                                                                                                        U
               Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 43 of 46

State of Alabama
                                                     SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                      20-CV-2021-900142.00
Form C -34   Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                      TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL

  NOTICE TO: PHYLLIS KNIGHT, 38 WATER STONE CV, NEWNAN, GA 30215
                                                              (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MITCHELL DEWAYNE HAYS
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 386, TUSCUMBIA, AL 35630                                                                                     .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

                TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                    PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
 0 Service by certified mail of this Summons is initiated upon the written request of KELLY TYRUS A
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  (Name(s)J
                   07/15/2021                                          Is/ MARK R. EADY                               By:
                     (Date)                                              (Signature of Clerk)                                      (Name)


 H Certified Mail is hereby requested.                          /s/ MITCHELL DEWAYNE HAYS
                                                                 (Plaintiffs/Attorney's Signature)



                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)

     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                         County,
                      (Name of Person Served)                                                   (Name of County)


 Alabama on
                                   (Date)

                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)
                                                                                                                                                      o




                                                (Server's Printed Name)                               (Phone Number of Server)
               Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page 44 of 46

State of Alabama
                                                     SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                      20-CV-2021-900142.00
Form C-34   Rev. 4/2017                                 - CIVIL -

                                IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA                                                                       o

                                     TYRUS A KELLY ET AL V. PHYLLIS KNIGHT ET AL

  NOTICE TO: keith knight, 38 water stone cv, newnan, ga 30265
                                                              (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MITCHELL DEWAYNE HAYS
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 386, TUSCUMBIA, AL 35630                                                                                     .
                                                                       (Address(es) of Piaintiff(s) or Attorney(s)]

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                PROCEDURE TO SERVE PROCESS:
                                                                                                                                                      o
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
 p| Service by certified mail of this Summons is initiated upon the written request of KELLY TYRUS A
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  [Name(s)]
                   07/15/2021                                          /s/ MARK R. EADY                               By:
                     (Date)                                              (Signature of Clerk)                                      (Name)


 pl Certified Mail is hereby requested.                         Is/ MITCHELL DEWAYNE HAYS
                                                                 (Plaintiffs/Attorney's Signature)
                                                                                                                                                      e



                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)

     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                         County,
                      (Name of Person Served)                                                   (Name of County)


 Alabama on
                                   (Date)

                                                                                                      (Address of Server)


  (Type of Process Server)                      (Server's Signature)



                                                (Server's Printed Name)                               (Phone Number of Server)




                                                                                                                                                      o
                                                        W'
  Case 3:21-cv-01033-MHH Document 1-1 Filed 07/27/21 Page
                           DOCUMENT 15
                                                        t45 of 46

                                                                                       i




                                                                                           1
                                                                                               I
                                                                                           i
                                                                                           \
                                                                                           >
                                                                                                   li
                                                                                                   li
                                                                                                    w                                            &

                                                                             w                      \


                                                                       .^•*T                               1
                                   pi       w                     AA» 1 fl                                  II
                              ft                                 #1 W1 fl'
                                                             flW
                                   ...




                                                            AA1
                                                                                                                     \
                                                                                                                                                 o
                                                            f ,w

                                                           lAflfl
           jfl

           ««»f                          J -' ft"                                                                     \
    I 1                                                     Al ’*WII
                                                                                                                          \
    tJf
       I;!"
                          I'              X
                                                            I.     u’l


vnW6                A                                                                                                                            ©




                    <A
                  :,e>;
                         w*
                                                                  1A
                                                                                                   / \                        a*
                                                                                                                                   ((?




 r»g O^'AiR^,
                                                                                                                i*
                                                                                                                                             *




     DAX>^o**fl                                                                                                                          \
                                                                                                                                 ,r*
                                                                                                                               #*

                                                                             L
                                                                                   .*f*
                                                                                 .*'
                                                                                                                      ,»•
                                                                                                                                         \
                                                                             kl                     »*
                                                                                                         »* •
                                                                                                           ft                            4^
                                                                       I*’
                                                                                 F'
     flstage                                                ..r
                                                    B**‘
                                                                             V
                                           A™                     A*
                                           If   a.
                                                     >*

                                                            MB




          J fsf^‘°
                  Case 3:21-cv-01033-MHH Document NTIS Filed 07/27/21 Page 46 of 46
                                           D°CVME1-1                                                                                                       I   1
                                                                                                                                                           I I
                                                                                                                                                               io


                                                                                                                                                               III
                                                                                                                                                               I
                                                                                                                                                                ft               o


                                                                                                                                                                   1
                                                                                                                                                                   1
                                                                                                                                                                   II
                                                                                                                                                                    B
                                                                                                                                                                    ||


                                                                                                                       f                 I
                                                                                      «                                t                                             I

                                                                                      f                                                      I
                                                                                      1
                                                                                      w                  J                                                           I
                                                                                       11
                                                              it
                                              fit



            u.c:
l/J fcenieo
                                _.                                             ka ss ozzf.
                                                                                                         -                                                                       o



    !S                           Fees s :%< •
                                              *:
                e n ic e s   S .
        Ekira S                                                                                                                  p               wrt
              '^r > n e c v .p t <rc^e v ‘ .                                                                                                           <
         LP                                                                                                                                    a
                                                                                                                                           ani V
                                                                                                                                         OIV
                             'eclM. |
                                                                                                                                         I

             ’ B Er  e it te                                                                                                                                                 1


        I D^                       t^ D e ' .ry
                                                                                                                                                                             f
                                                                                                                                                                             f


                  * /a ‘ R e  s lc
        I C^Si'iec                                                                                             I
                                                                                                                                     ‘                                       o


                                                                                                                 *>»t - ilf it
                     I


                                                                                                                    / *1 '
                                                                                                                                                                             II
                                                                                                             —4]



         Postage


                            w




                                                                                                     «                                                                   i
                            a


                                          %                                                                        I
  M>|
           ! To
  *•» !Soo                                                                     «• w *
                                                                                      * ’*:
                                                                                               r»i
                                                                       ®‘» <
                                                               * •*• *


                                                                   o^o,
                                                          *
                                                    «S& *




                                ^forPOB
                                     •»



                                                                                                                            «•** ]

                                                                                         <£t
                                                                      «
                                                                  Ww>
                                                              WWw




            cSfs.wiW

                     Slit
                                -                                  11
